The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: Order granting petitioner’s motion for a peremptory mandamus order to compel the board of elections to conduct a new drawing or to make a redetermination by lot of the order or respective positions upon the official primary ballot of the names of the persons designated by petitions filed with said board as candidates for nomination by the Democratic party at the primary election for the public offices of county judge, register and sheriff of Kings county, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Young, Tompkins and Johnston, JJ.